Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review four determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging four determinations finding him guilty of violating various disciplinary rules. The Attorney General has advised this Court that the determinations have been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Given that petitioner has been granted all the relief to which he is entitled and is no longer aggrieved, the matter must be dismissed as moot (see Matter of Lamage v Fischer, 76 AD3d 734, 734 [2010]). To the extent not done so already, petitioner is entitled to a refund to his inmate account of the mandatory $5 surcharges imposed at the four hearings (see Matter of Mastropietro v Fischer, 81 AD3d 1022, 1022 [2011]; Matter of Stickney v Fischer, 73 AD3d 1356, 1356 [2010]).
Stein, J.P., Garry, Rose, Lynch and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs, but with a refund of the mandatory surcharges in the amount of $20.